Case 9:08-cv-80736-KAM Document 467 Entered on FLSD Docket 07/23/2019 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:08-80736-Civ-Marra/Johnson

  JANE DOE #1 and JANE DOE #2

          v.

  UNITED STATES
  __________________________/

     JANE DOE NO. 1 AND JANE DOE NO. 2’S MOTION TO TEMPORARILY SEAL
    LIMITED PORTIONS OF THEIR REPLY TO INTERVENOR EPSTEIN’S BRIEF IN
                     OPPOSITION TO PROPOSED REMEDIES

          COME NOW Jane Doe No. 1 and Jane Doe No. 2 (the “victims”), by and through

  undersigned counsel, to file this motion to temporarily seal limited portions of their Reply to

  Intervenor Epstein’s Brief in Opposition to Proposed Remedies and to place a redacted copy of

  their Reply in the public docket until the Court has further evaluated the sealing issue.

          This motion relates to matters that have previously been before the Court. On December

  28, 2015, Jane Doe 1 and 2 filed a motion seeking materials from the Government that would help

  them prove various aspects of their claims. DE 348. In order to ensure that there was an

  opportunity for anyone concerned about the motion being part of the public court file to object,

  Jane Doe 1 and 2 also simultaneously filed a motion to temporarily seal their motion for a period

  of ten days to provide an opportunity to object. DE 347. No objection to the materials being made

  part of the public court file was ever filed.

          Thereafter, on January 14, 2016, the Government responded in opposition to production of

  the materials. DE 354. It also filed a motion to seal its opposition pending a ruling from the Court

  on sealing issues. DE 353.

                                                   1
Case 9:08-cv-80736-KAM Document 467 Entered on FLSD Docket 07/23/2019 Page 2 of 5




         On January 29, 2016, the victims replied to the Government. DE 358. The victims also

  requested that their reply be filed under seal for ten days or until the Court ruled on any motion by

  any non-party to seal the motion, whichever was longer. DE 357

         Thereafter, the Court maintained the three pleadings (DE 348, 354, and 358) under seal –

  but did not enter a formal ruling on the motions to temporarily seal. No objection to the three

  documents being unsealed was ever filed.

         On February 21, 2019, the Court granted summary judgment in favor of the victims on the

  violation of their Crime Victims Rights Act right to confer. DE 435. In doing so, the Court found

  it unnecessary to reach the victims’ motion for production of materials. But the Court left open

  the possibility that the victims could reassert that motion and specifically ruled that “Jane Doe 1

  and Jane Doe 2’s Motion to Compel Answers (DE 348) is denied without prejudice.” 359

  F.Supp.3d at 1222 (emphasis added).

         Now Jane Doe 1 and 2 are reasserting the issues raised in DE 348, in a limited portion of

  their brief replying to Epstein. In light of local rule 5.4(a) which indicates that Court filings are

  generally a matter of public record, the victims understand that the material in question would not

  typically be sealed. And in this case, the victims believe that the public interest would be best

  served by having the issues in question litigated in the public court docket. However, in order to

  provide an opportunity for the Court to evaluate the issue, the victims request that limited portions

  of their reply be placed temporarily under seal and that a redacted Reply to Intervenor Epstein’s

  Brief in Opposition to Proposed Remedies be placed in the public docket, pending the Court’s

  ruling on whether the redacted portions can also be placed in the public docket. A copy of the



                                                   2
Case 9:08-cv-80736-KAM Document 467 Entered on FLSD Docket 07/23/2019 Page 3 of 5




  redacted reply is simultaneously being filed with this motion. An unredacted copy has been

  provided to the Court and counsel for the Government and Epstein.

          WHEREFORE, the victims request that portions of their Reply to Intervenor Epstein’s

  Brief in Opposition to Proposed Remedies be placed temporarily under seal, and that the Court

  then make a ruling on whether the materials that have been redacted can also be placed in the

  public court file. The victims also respectfully suggest that, in light of the fact that no opposition

  was ever received placing the materials found in DE’s 348, 354, and 358 in the public docket, that

  those three docket entries be unsealed.



         DATED: July 23, 2019

                                                        Respectfully Submitted,

                                                        /s/ Bradley J. Edwards
                                                        Bradley J. Edwards
                                                        FARMER, JAFFE, WEISSING,
                                                        EDWARDS, FISTOS & LEHRMAN, P.L.
                                                        425 North Andrews Avenue, Suite 2
                                                        Fort Lauderdale, Florida 33301
                                                        Telephone (954) 524-2820
                                                        Facsimile (954) 524-2822
                                                        E-mail: brad@pathtojustice.com

                                                        And




                                                    3
Case 9:08-cv-80736-KAM Document 467 Entered on FLSD Docket 07/23/2019 Page 4 of 5




                                                     Paul G. Cassell
                                                     Pro Hac Vice
                                                     S.J. Quinney College of Law at the
                                                     University of Utah *
                                                     332 S. 1400 E.
                                                     Salt Lake City, UT 84112
                                                     Telephone:801-585-5202
                                                     Facsimile:801-585-6833
                                                     E-Mail:cassellp@law.utah.edu

                                                     Attorneys for Jane Does No. 1 and 2




         *
          This daytime business address is provided for identification and correspondence purposes
  only and is not intended to imply institutional endorsement by the University of Utah
                                                    4
Case 9:08-cv-80736-KAM Document 467 Entered on FLSD Docket 07/23/2019 Page 5 of 5




                                  CERTIFICATE OF SERVICE

      I certify that the foregoing document was served on July 23, 2019, on the following using the

  Court’s CM/ECF system or, for non-parties, by separate email service:

  Dexter Lee
  A. Marie Villafaña
  500 S. Australian Ave., Suite 400
  West Palm Beach, FL 33401
  (561) 820-8711
  Fax: (561) 820-8777
  E-mail: Dexter.Lee@usdoj.gov
  E-mail: ann.marie.c.villafana@usdoj.gov

  Attorneys for the Government

  Roy Eric Black
  Jacqueline Perczek
  Black Srebnick Kornspan & Stumpf
  201 S Biscayne Boulevard
  Suite 1300
  Miami, FL 33131
  305-371-6421
  Fax: 358-2006
  Email: pleading@royblack.com

  Attorneys for Jeffrey Epstein


                                       /s/ Bradley J. Edwards




                                                 5
